Citation Nr: 1606661	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  13-10 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a variously diagnosed psychiatric disability to include as secondary to previously service-connected disability.

2.  Entitlement to a higher rate for special monthly compensation (SMC) on the basis of the need for aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran had active service from August 1979 to May 1992.

These matters came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In relevant part, a September 2009 rating decision denied entitlement to service connection for posttraumatic stress disorder (PTSD).  Within a year of this decision, additional relevant and pertinent VA medical evidence was added to the claims file.  In a November 2011 decision, the RO again denied entitlement to service connection for PTSD and also denied entitlement to SMC on the basis for the need for aid and attendance.  The Veteran perfected an appeal of these denials of benefits sought.

As relevant and pertinent evidence was submitted within a year of the original denial of PTSD, the Board finds that the appeal stems from the September 2009 rating decision, and considers this appeal on a de novo basis.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  In addition, in a December 2010 statement, the Veteran contended that the psychiatric disability was due to previously service-connected disability.  The record also provides that the Veteran has been diagnosed as having major depression, in addition to the references to the diagnoses of PTSD.  Based on this evidence, the Board broadens the issue in appellate status to include the question of secondary service connection and considers whether any competently diagnosed psychiatric disability is attributable to service.  See 38 C.F.R. § 38 C.F.R. § 3.310; Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required.



REMAND

Prior to final adjudication of this appeal, additional development is necessary.  See 38 C.F.R. § 19.9 (2015).

Regarding entitlement to service connection for an acquired psychiatric disability, the Veteran has not provided specifics regarding the contended stressor.  The Veteran has also not been provided a VA examination in which an examiner addresses the etiology of diagnosed psychiatric disability.  As noted in the Introduction, however, the Veteran has also asserted that the disability is secondary to previously service-connected disability.  Service connection in effect for disability of the neck and back, bladder dysfunction, disabilities of the upper extremities related to the neck disability, disabilities of the lower extremities related to the back disability, scars related to surgery for the service-connected disabilities, tinnitus, and erectile dysfunction.  In the Board's judgment, full consideration of this claim would be greatly aided by obtaining a VA examination with opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding entitlement to SMC based on the need for aid and attendance, the Veteran was provided a VA aid and attendance examination in June 2010.  In addition to having been performed more than five and half years ago, this examination was performed during a period that the Veteran was still recovering from a back surgery.  There is evidence that the service-connected disabilities have changed in severity since this examination.  Upon remand, the Veteran should be provided another such examination in order that the record may contain evidence based on the Veteran current levels of disability.

Further, as the question of secondary service connection has been raised, the Veteran should be provided VCAA notice as to secondary service connection.

Lastly, although some additional records have been subsequently associated, the record indicates that the AOJ last associated complete VA treatment records in February 2010.  Upon remand, the AOJ should obtain updated VA treatment records from the Atlanta, Georgia VA Medical Center (VAMC) and the East Point Community Based Outpatient Clinic (CBOC).  See 38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notice for the claim for service connection for an acquired psychiatric disability on a secondary service connection basis.

2.  Obtain treatment records from the Atlanta VAMC and the East Point Community CBOC from February 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After completing directives (1)-(2), the Veteran should be scheduled for an appropriate VA examination so as to determine the nature and etiology of his psychiatric disability.  This examination should be completed by a VA psychiatrist or psychologist.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a)  For each diagnosed psychiatric disability, is it at least as likely as not (i.e., 50 percent or greater probability) that such diagnosis is attributable to the Veteran's service or that such was caused OR aggravated by a previously service-connected disability?

b)  If PTSD is diagnosed, please provide the stressor or stressors the diagnosis is based upon, to include whether such is related to the Veteran's fear of hostile military or terrorist activity.

The disabilities for which service connection is in effect are listed in the above remand.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain in detail why such an opinion cannot be made.

4.  After completing directive (1)-(2), schedule the Veteran for a VA examination to determine his need for aid and attendance for his service-connected disabilities.  The disabilities for which service connection is in effect are listed in the above remand.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  In this regard, in response to the VA psychiatric examination, complete any additional development necessary regarding the claim for service connection under the diagnosis of PTSD, to include seeking verification of a stressor if necessary.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).





